Exhibit 10.1

 

SIX FLAGS ENTERTAINMENT CORPORATION

LONG-TERM INCENTIVE PLAN

 

1.                                       Introduction.

 

(a)                                  Purpose.  Six Flags Entertainment
Corporation, a Delaware corporation (the “Company”) hereby establishes this
equity-based incentive compensation plan to be known as the “Six Flags
Entertainment Corporation Long-Term Incentive Plan” (the “Plan”), for the
following purposes: (i) to enhance the Company’s ability to attract highly
qualified personnel; (ii) to strengthen its retention capabilities; (iii) to
enhance the long-term performance and competitiveness of the Company; and
(iv) to align the interests of Plan participants with those of the Company’s
shareholders.

 

(b)                                 Effective Date.  This Plan shall become
effective on the effective date of the Company’s Modified Fourth Amended Joint
Plan of Reorganization Under Chapter 11 of the Bankruptcy Code (“Plan of
Reorganization”), dated as of April 1, 2010, as the same may be further amended
or modified (“Effective Date”).

 

(c)                                  Definitions.  Terms in the Plan and any
Appendix that begin with an initial capital letter have the defined meaning set
forth in Appendix I or elsewhere in this Plan, in either case unless the context
of their use clearly indicates a different meaning.

 

(d)                                 Effect on Other Plans, Awards, and
Arrangements.  This Plan is not intended to affect and shall not affect any
stock options, equity-based compensation, or other benefits that the Company or
its Affiliates may have provided, or may separately provide in the future,
pursuant to any agreement, plan, or program that is independent of this Plan.

 

(e)                                  Appendices.  Incorporated by reference and
thereby part of the Plan are the terms set forth in the following appendices:

 

Appendix I

Definitions

 

2.                                       Types of Awards.  The Plan permits the
granting of the following types of Awards according to the Sections of the Plan
listed here:

 

Section 5

Stock Options

Section 6

Share Appreciation Rights (SARs)

Section 7

Restricted Shares, Restricted Share Units (RSUs), and Unrestricted Shares

Section 8

Deferred Share Units (DSUs)

Section 9

Performance and Cash-settled Awards

Section 10

Dividend Equivalent Rights

 

3.                                       Shares Available for Awards.

 

(a)                                  Generally, subject to Section 13 below, a
total of 4,833,333 Shares shall be available for issuance under the Plan as of
the Effective Date, and if and to the extent the Delayed Draw

 

--------------------------------------------------------------------------------


 

Equity Purchase (as defined in the Plan of Reorganization) is consummated, up to
149,956 additional Shares shall be available for issuance under the Plan.  At
least one-third of the total Shares available for issuance under the Plan shall
be subject to grants of Restricted Shares or Restricted Share Units and the
remainder of the Shares available for issuance under the Plan shall be subject
to Awards other than Restricted Shares or Restricted Share Units.  The Shares
deliverable pursuant to Awards shall be authorized but unissued Shares, or
Shares that the Company otherwise holds in treasury or in trust.

 

(b)                                 Replenishment; Counting of Shares.  Any
Shares reserved for Plan Awards will again be available for future Awards if the
Shares for any reason will never be issued to a Participant or Beneficiary
pursuant to an Award (for example, due to its settlement in cash rather than in
Shares, or the Award’s forfeiture, cancellation, expiration, or net settlement
without the issuance of Shares).  Further, and to the extent permitted under
Applicable Law, the maximum number of Shares available for delivery under the
Plan shall not be reduced by any Shares issued under the Plan through the
settlement, assumption, or substitution of outstanding awards or obligations to
grant future awards as a condition of the Company’s or an Affiliate’s acquiring
another entity.  On the other hand, Shares that a Person owns and tenders in
payment of all or part of the exercise price of an Award or in satisfaction of
applicable Withholding Taxes shall not increase the number of Shares available
for future issuance under the Plan.  Awards settled in cash will not count
against the maximum number of Shares issuable under the Plan.

 

(c)                                  ISO Share Reserve.  The number of Shares
that are available for ISO Awards shall not exceed 3,000,000 Shares (as adjusted
pursuant to Section 13 of the Plan, and as determined in accordance with Code
Section 422).

 

4.                                       Eligibility.

 

(a)                                  General Rule.  Subject to the express
provisions of the Plan, the Committee shall determine from the class of Eligible
Persons those Persons to whom Awards may be granted.  Each Award shall be
evidenced by an Award Agreement that sets forth its Grant Date and all other
terms and conditions of the Award, that is signed on behalf of the Company (or
delivered by an authorized agent through an electronic medium), and that, if
required by the Committee, is signed by the Eligible Person as an acceptance of
the Award.  The grant of an Award shall not obligate the Company or any
Affiliate to continue the employment or service of any Eligible Person, or to
provide any future Awards or other remuneration at any time thereafter.

 

(b)                                 Option and SAR Limits per Person.  During
the term of the Plan, no Participant may receive Options and SARs that relate to
more than 50% of the maximum number of Shares issuable under the Plan as of its
Effective Date, as such number may be adjusted pursuant to Section 13(a) below.

 

(c)                                  Replacement Awards.  Subject to Applicable
Law (including any associated shareholder approval requirements), the Committee
may, in its sole discretion and upon such terms as it deems appropriate, require
as a condition of the grant of an Award to a Participant that the Participant,
with the Participant’s consent, surrender for cancellation some or all of the
Awards or other grants that the Participant has received under this Plan or
otherwise.  An Award conditioned upon such surrender may or may not be the same
type of Award, may cover the same (or a lesser or greater) number of Shares as
such surrendered Award, may have other terms that are determined without

 

2

--------------------------------------------------------------------------------


 

regard to the terms or conditions of such surrendered Award, and may contain any
other terms that the Committee deems appropriate.  However, neither the Company
nor the Committee shall, without shareholder approval, either (a) allow for a
“repricing” within the meaning of federal securities laws applicable to proxy
statement disclosures, or (b) cancel an outstanding Option or SAR whose exercise
price is greater than Fair Market Value at the time of cancellation for the
purpose of reissuing the Option or SAR to the Participant at a lower exercise
price or granting a replacement award of a different type.

 

5.                                       Stock Options.

 

(a)                                  Grants.  Subject to the special rules for
ISOs set forth in the next paragraph, the Committee may grant Options to
Eligible Persons pursuant to Award Agreements setting forth terms and conditions
that are not inconsistent with the Plan, that may be immediately exercisable or
that may become exercisable in whole or in part based on future events or
conditions, that may include vesting or other requirements for the right to
exercise the Option, and that may differ for any reason between Eligible Persons
or classes of Eligible Persons, provided in all instances that:

 

(i)                                     the exercise price for Shares subject to
purchase through exercise of an Option shall not be less than 100% of the Fair
Market Value of the underlying Shares on the Grant Date; and

 

(ii)                                  no Option shall be exercisable for a term
ending more than ten years after its Grant Date.

 

(b)                                 Special ISO Provisions.  The following
provisions shall control any grants of Options that are denominated as ISOs.

 

(i)                                     Eligibility.  The Committee may grant
ISOs only to Employees (including officers who are Employees) of the Company or
an Affiliate that is a “parent corporation” or “subsidiary corporation” within
the meaning of Code Section 424.

 

(ii)                                  Documentation.  Each Option that is
intended to be an ISO must be designated in the Award Agreement as an ISO,
provided that any Option designated as an ISO will be a Non-ISO to the extent
the Option fails to meet the requirements of Code Section 422.  In the case of
an ISO, the Committee shall determine on the Date of Grant the acceptable
methods of paying the exercise price for Shares, and it shall be included in the
applicable Award Agreement.

 

(iii)                               $100,000 Limit.  To the extent that the
aggregate Fair Market Value of Shares with respect to which ISOs first become
exercisable by a Participant in any calendar year (under this Plan and any other
plan of the Company or any Affiliate) exceeds U.S. $100,000, such excess Options
shall be treated as Non-ISOs.  For purposes of determining whether the U.S.
$100,000 limit is exceeded, the Fair Market Value of the Shares subject to an
ISO shall be determined as of the Grant Date.  In reducing the number of Options
treated as ISOs to meet the U.S. $100,000 limit, the most recently granted

 

3

--------------------------------------------------------------------------------


 

Options shall be reduced first.  In the event that Code Section 422 is amended
to alter the limitation set forth therein, the limitation of this paragraph
shall be automatically adjusted accordingly.

 

(iv)                              Grants to 10% Holders.  In the case of an ISO
granted to an Employee who is a Ten Percent Holder on the Grant Date, the ISO’s
term shall not exceed five years from the Grant Date, and the exercise price
shall be at least 110% of the Fair Market Value of the underlying Shares on the
Grant Date.  In the event that Code Section 422 is amended to alter the
limitations set forth therein, the limitation of this paragraph shall be
automatically adjusted accordingly.

 

(v)                                 Substitution of Options.  In the event the
Company or an Affiliate acquires (whether by purchase, merger, or otherwise) all
or substantially all of outstanding capital stock or assets of another
corporation or in the event of any reorganization or other transaction
qualifying under Code Section 424, the Committee may, in accordance with the
provisions of that Section, substitute ISOs for ISOs previously granted under
the plan of the acquired company provided (A) the excess of the aggregate Fair
Market Value of the Shares subject to an ISO immediately after the substitution
over the aggregate exercise price of such shares is not more than the similar
excess immediately before such substitution, and (B) the new ISO does not give
additional benefits to the Participant, including any extension of the exercise
period.

 

(vi)                              Notice of Disqualifying Dispositions.  By
executing an ISO Award Agreement, each Participant agrees to notify the Company
in writing immediately after the Participant sells, transfers or otherwise
disposes of any Shares acquired through exercise of the ISO, if such disposition
occurs within the earlier of (A) two years of the Grant Date, or (B) one year
after the exercise of the ISO being exercised.  Each Participant further agrees
to provide any information about a disposition of Shares as may be requested by
the Company to assist it in complying with any applicable tax laws.

 

(c)                                  Method of Exercise.  Each Option may be
exercised, in whole or in part (provided that the Company shall not be required
to issue fractional shares) at any time and from time to time prior to its
expiration, but only pursuant to the terms of the applicable Award Agreement,
and subject to the times, circumstances and conditions for exercise contained in
the applicable Award Agreement.  Exercise shall occur by delivery of both
written notice of exercise to the secretary of the Company, and payment of the
full exercise price for the Shares being purchased.  The methods of payment that
the Committee may in its discretion accept or commit to accept in an Award
Agreement include:

 

(i)                                     cash or check payable to the Company (in
U.S. dollars);

 

(ii)                                  other Shares that (A) are owned by the
Participant who is purchasing Shares pursuant to an Option, (B) have a Fair
Market Value on the date of surrender equal to the aggregate exercise price of
the Shares as to which the Option is being exercised, (C) are all, at

 

4

--------------------------------------------------------------------------------


 

the time of such surrender, free and clear of any and all claims, pledges, liens
and encumbrances, or any restrictions which would in any manner restrict the
transfer of such shares to or by the Company (other than such restrictions as
may have existed prior to an issuance of such Shares by the Company to such
Participant), and (D) are duly endorsed for transfer to the Company;

 

(iii)                               a net exercise by surrendering to the
Company Shares otherwise receivable upon exercise of the Option;

 

(iv)                              a cashless exercise program, pursuant to which
a Participant may elect to concurrently provide irrevocable instructions (A) to
such Participant’s broker or dealer to effect the immediate sale of the
purchased Shares and remit to the Company, out of the sale proceeds available on
the settlement date, sufficient funds to cover the exercise price of the Option
plus all applicable taxes required to be withheld by the Company by reason of
such exercise, and (B) to the Company to deliver the certificates for the
purchased Shares directly to such broker or dealer in order to complete the
sale; or

 

(v)                                 any combination of the foregoing methods of
payment.

 

The Company shall not be required to deliver Shares pursuant to the exercise of
an Option until the Company has received sufficient funds to cover the full
exercise price due and all applicable Withholding Taxes required by reason of
such exercise.

 

Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a Director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to make payment with
respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.

 

(d)                                 Exercise of an Unvested Option.  The
Committee in its sole discretion may allow a Participant to exercise an unvested
Option, in which case the Shares then issued shall be Restricted Shares having
analogous vesting restrictions to the unvested Option.

 

(e)                                  Termination of Continuous Service.  The
Committee may establish and set forth in the applicable Award Agreement the
terms and conditions on which an Option shall remain exercisable, if at all,
following termination of a Participant’s Continuous Service.  The Committee may
waive or modify these provisions at any time.  To the extent that a Participant
is not entitled to exercise an Option at the date of his or her termination of
Continuous Service, or if the Participant (or other person entitled to exercise
the Option) does not exercise the Option to the extent so entitled within the
time specified in the Award Agreement or below (as applicable), the Option shall
terminate and the Shares underlying the unexercised portion of the Option shall
revert to the Plan and become available for future Awards.

 

The following provisions shall apply to the extent an Award Agreement does not
specify the terms and conditions upon which an Option shall terminate when there
is a termination of a Participant’s Continuous Service:

 

5

--------------------------------------------------------------------------------


 

Reason for terminating Continuous Service

 

Option Termination Date

(I) By the Company for Cause, or what would have been Cause if the Company had
known all of the relevant facts.

 

Termination of the Participant’s Continuous Service, or when Cause first existed
if earlier.

(II) Disability of the Participant.

 

Within one year after termination of the Participant’s Continuous Service.

(III) Retirement of the Participant after age 60 with five years or more of
Continuous Service.

 

Within one year after termination of the Participant’s Continuous Service.

(IV) Death of the Participant during Continuous Service or within 90 days
thereafter.

 

Within one year after termination of the Participant’s Continuous Service.

(V) Other than due to Cause or the Participant’s Disability, Retirement, or
Death.

 

Within 90 days after termination of the Participant’s Continuous Service.

 

If there is a Securities and Exchange Commission blackout period (or a
Committee-imposed blackout period) that prohibits the buying or selling of
Shares during any part of the ten day period before the expiration of any Option
based on the termination of a Participant’s Continuous Service (as described
above), the period for exercising the Options shall be extended until ten days
beyond when such blackout period ends.  Notwithstanding any provision hereof or
within an Award Agreement, no Option shall ever be exercisable after the
expiration date of its original term as set forth in the Award Agreement.

 

6.                                       SARs.

 

(a)                                  Grants.  The Committee may grant SARs to
Eligible Persons pursuant to Award Agreements setting forth terms and conditions
that are not inconsistent with the Plan; provided that:

 

(i)                                   the exercise price for the Shares subject
to each SAR shall not be less than 100%of the Fair Market Value of the
underlying Shares on the Grant Date;

 

(ii)                                no SAR shall be exercisable for a term
ending more than ten years after its Grant Date; and

 

(iii)                             each SAR shall, except to the extent an SAR
Award Agreement provides otherwise, be subject to the provisions of
Section 5(e) relating to the effect of a termination of Participant’s Continuous
Service with “SAR” being substituted for “Option.”

 

(b)                                 Settlement.  Subject to the Plan’s terms, an
SAR shall entitle the Participant, upon exercise of the SAR, to receive Shares
having a Fair Market Value on the date of exercise equal to the product of the
number of Share as to which the SAR is being exercised, and the excess of
(i) the Fair Market Value, on such date, of the Shares covered by the exercised
SAR, over (ii) an exercise price designated in the SAR Award Agreement. 
Notwithstanding the foregoing, an SAR Award Agreement may limit the total
settlement value that the Participant will be entitled to receive upon the SAR’s
exercise, and may provide for settlement either in cash or in any combination of
cash or

 

6

--------------------------------------------------------------------------------


 

Shares that the Committee may authorize pursuant to an Award Agreement.  If, on
the date on which an SAR or portion thereof is to expire, the Fair Market Value
exceeds the per Share exercise price of such SAR, then the SAR shall be deemed
exercised and the Participant will be entitled to receive the settlement
proceeds otherwise payable had the Participant affirmatively exercised the SAR
on that date.

 

(c)                                  SARs related to Options.  The Committee may
grant SARs either concurrently with the grant of an Option or with respect to an
outstanding Option, in which case the SAR shall extend to all or a portion of
the Shares covered by the related Option, and shall have an exercise price that
is not less than the exercise price of the related Option.  An SAR shall entitle
the Participant who holds the related Option, upon exercise of the SAR and
surrender of the related Option, or portion thereof, to the extent the SAR and
related Option each were previously unexercised, to receive payment of an amount
determined pursuant to Section 6(b) above.  Any SAR granted in tandem with an
ISO will contain such terms as may be required to comply with the provisions of
Code Section 422.

 

(d)                                 Effect on Available Shares.  At each time of
a exercise of an SAR that is settled in Shares, only those Shares that are
issued or delivered in settlement of the exercise shall be counted against the
number of Shares available for Awards under the Plan; provided that the number
of Shares that are issued or delivered pursuant to the exercise of an SAR shall
not exceed the number of Shares specified in the Award Agreement as being
subject to the SAR Award.

 

7.                                       Restricted Shares, RSUs, and
Unrestricted Share Awards.

 

(a)                                  Grant.  The Committee may grant Restricted
Share, RSU, or Unrestricted Share Awards to Eligible Persons, in all cases
pursuant to Award Agreements setting forth terms and conditions that are not
inconsistent with the Plan.  The Committee shall establish as to each Restricted
Share or RSU Award the number of Shares deliverable or subject to the Award
(which number may be determined by a written formula), and the period or periods
of time (the “Restriction Period”) at the end of which all or some restrictions
specified in the Award Agreement shall lapse, and the Participant shall receive
unrestricted Shares (or cash to the extent provided in the Award Agreement) in
settlement of the Award.   Such restrictions may include, without limitation,
restrictions concerning voting rights and transferability, and such restrictions
may lapse separately or in combination at such times and pursuant to such
circumstances or based on such criteria as selected by the Committee, including,
without limitation, criteria based on the Participant’s duration of employment,
directorship or consultancy with the Company, individual, group, or divisional
performance criteria, Company performance, or other criteria selection by the
Committee. The Committee may make Restricted Share and RSU Awards with or
without the requirement for payment of cash or other consideration.  In
addition, the Committee may grant Awards hereunder in the form of Unrestricted
Shares which shall vest in full upon the Grant Date or such other date as the
Committee may determine or which the Committee may issue pursuant to any program
under which one or more Eligible Persons (selected by the Committee in its sole
discretion) elect to pay for such Shares or to receive Unrestricted Shares in
lieu of cash bonuses that would otherwise be paid.

 

(b)                                 Vesting and Forfeiture.  The Committee shall
set forth, in an Award Agreement granting Restricted Shares or RSUs, the terms
and conditions under which the Participant’s interest in the Restricted Shares
or the Shares subject to RSUs will become vested and non-forfeitable.

 

7

--------------------------------------------------------------------------------


 

Except as set forth in the applicable Award Agreement or as the Committee
otherwise determines, upon termination of a Participant’s Continuous Service for
any reason, the Participant shall forfeit his or her Restricted Shares and RSUs
to the extent the Participant’s interest therein has not vested on or before
such termination date; provided that if a Participant purchases Restricted
Shares and forfeits them for any reason, the Company shall return the purchase
price to the Participant to the extent either set forth in an Award Agreement or
required by Applicable Laws.

 

(c)                                  Certificates for Restricted Shares.  Unless
otherwise provided in an Award Agreement, the Company shall hold certificates
representing Restricted Shares and dividends (whether in Shares or cash) that
accrue with respect to them until the restrictions lapse, and the Participant
shall provide the Company with appropriate stock powers endorsed in blank. The
Participant’s failure to provide such stock powers within ten days after a
written request from the Company shall entitle the Committee to unilaterally
declare a forfeiture of all or some of the Participant’s Restricted Shares.

 

(d)                                 Section 83(b) Elections.  A Participant may
make an election under Code Section 83(b) (the “Section 83(b) Election”) with
respect to Restricted Shares.  A Participant who has received RSUs may, within
ten days after receiving the RSU Award, provide the Committee with a written
notice of his or her desire to make Section 83(b) Election with respect to the
Shares subject to such RSUs.  The Committee may in its discretion convert the
Participant’s RSUs into Restricted Shares, on a one-for-one basis, in full
satisfaction of the Participant’s RSU Award.  The Participant may then make a
Section 83(b) Election with respect to those Restricted Shares; provided that
the Participant’s Section 83(b) Election will be invalid if not filed with the
Company and the appropriate U.S. tax authorities within 30 days after the Grant
Date of the RSUs replaced by the Restricted Shares.

 

(e)                                  Deferral Elections for RSUs.  To the extent
specifically provided in an Award Agreement, a Participant may irrevocably
elect, in accordance with Section 8 below, to defer the receipt of all or a
percentage of the Shares that would otherwise be transferred to the Participant
upon the vesting of an RSU Award provided the election is made on or before the
30th day following the Grant Date of the RSU Award and at least 12 months in
advance of the earliest date the RSU Award could vest.  If the Participant makes
this election, the Company shall credit the Shares subject to the election, and
any associated Shares attributable to Dividend Equivalent Rights attached to the
Award, to a DSU account established pursuant to Section 8 below on the date such
Shares would otherwise have been delivered to the Participant pursuant to this
Section.

 

(f)                                    Issuance of Shares upon Vesting.  As soon
as practicable after vesting of a Participant’s Restricted Shares (or of the
right to receive Shares underlying RSUs), the Company shall deliver to the
Participant, free from vesting restrictions, one Share for each surrendered and
vested Restricted Share (or deliver one Share free of the vesting restriction
for each vested RSU), unless an Award Agreement provides otherwise and subject
to Section 11 regarding Withholding Taxes.  No fractional Shares shall be
distributed, and cash shall be paid in lieu thereof.

 

8.                                       DSUs.

 

(a)                                  Elections to Defer.  The Committee may make
DSU awards to Eligible Persons who are Directors, Consultants, or members of a
select group of management or highly compensated Employees (within the meaning
of ERISA) pursuant to Award Agreements (regardless of whether or not there is a
deferral of the Eligible Person’s compensation), and may permit select Eligible

 

8

--------------------------------------------------------------------------------


 

Persons to irrevocably elect, on a form provided by and acceptable to the
Committee (the “Election Form”), to forego the receipt of cash or other
compensation (including the Shares deliverable pursuant to any RSU Award) and in
lieu thereof to have the Company credit to an internal Plan account a number of
DSUs having a Fair Market Value equal to the Shares and other compensation
deferred.  These credits will be made at the end of each calendar quarter (or
other period determined by the Committee) during which compensation is
deferred.  In general, subject to Section 7(e) regarding deferral of Restricted
Shares and Restricted Share Units and to Section 9(e) regarding deferral of
Performance Awards, Election Forms must be submitted to the Committee no later
than December 31st of the calendar year preceding the calendar year in which the
Eligible Person first performs the services that are attributable to the
compensation being deferred.  Notwithstanding the foregoing, any Eligible Person
who first becomes eligible to defer compensation under the Plan and is not
eligible to defer or otherwise accrue an amount of deferred compensation under
any other plan or arrangement that (i) is maintained by the Company or any other
Affiliate that would be considered a single employer with the Company pursuant
to Code Sections 414(b) or 414(c) and (ii) constitutes a single plan under
Treasury Regulation §1.409A-1(c)(2)(A), may submit his or her Election Form to
the Committee no later than 30 days after the date the Eligible Person first
becomes eligible to defer compensation under the Plan; however, the Election
Form may relate only to compensation that is to be paid for services performed
after the date the Election Form is submitted to the Committee.  The Committee
may reject any Election Form that it determines in its sole discretion does not
satisfy the requirements of this paragraph.  The Committee may unilaterally make
Awards in the form of Deferred Share Units, regardless of whether or not the
Participant foregoes other compensation.

 

(b)                                 Vesting.  Unless an Award Agreement
expressly provides otherwise, each Participant shall be 100% vested at all times
in any Shares subject to DSUs.

 

(c)                                  Issuances of Shares.  Unless an Award
Agreement expressly provides otherwise, the Company shall settle a Participant’s
DSU Award, by delivering one Share for each DSU, in five substantially equal
annual installments that are issued before the last day of each of the five
calendar years that end after the date on which the Participant incurs a
“separation from service” within the meaning of Treasury Regulations
§1.409A-1(h) and as further described in Section 8(e) hereof (“Separation from
Service”), subject to —

 

(i)                                     the Participant’s right to elect a
different form of distribution, only on a form provided by and acceptable to the
Committee, that permits the Participant to select any combination of a lump sum
and annual installments that are triggered by, and completed within ten years
following, the last day of the Participant’s Separation from Service, and

 

(ii)                                  the Company’s acceptance of the
Participant’s distribution election form executed at the time the Participant
elects to defer the receipt of cash or other compensation pursuant to
Section 8(a), provided that the Participant may change a distribution election
through any subsequent election that (A) the Participant delivers to the Company
at least one year before the date on which distributions are otherwise scheduled
to commence pursuant to the Participant’s initial distribution election, and
(B) defers the commencement of distributions by at least five years from the
originally scheduled distribution commencement date.

 

Fractional shares shall not be issued, and instead shall be paid out in cash

 

9

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Plan or an Award Agreement to the contrary, if,
at the time of the Participant’s Separation from Service, the Participant is a
“specified employee” (within the meaning of Section 409A of the Code and
Treasury Regulation Section 1.409A-1(i)), the Company will not pay or provide
any “Specified Benefits” (as defined herein) during the six-month period
beginning after the date of the Participant’s Separation from Service (the “409A
Suspension Period”).  In the event of a Participant’s death, however, the
Specified Benefits shall be paid to the Participant’s Beneficiary without regard
to the 409A Suspension Period.  For purposes of this Plan, “Specified Benefits”
are any portion of the Participant’s DSU Award that would be subject to
Section 409A additional taxes if the Company were to pay it on account of the
Participant’s Separation from Service.  Within 14 calendar days after the end of
the 409A Suspension Period, the Participant shall be paid a lump-sum payment
equal to any Specified Benefits delayed during the 409A Suspension Period.

 

(d)                                 Emergency Withdrawals.  In the event that a
Participant suffers an unforeseeable emergency within the contemplation of this
Section, the Participant may apply to the Committee for an immediate
distribution of all or a portion of the Participant’s DSUs.  The unforeseeable
emergency must result from a sudden and unexpected illness or accident of the
Participant, the Participant’s spouse, or a dependent (within the meaning of
Code Section 152) of the Participant, casualty loss of the Participant’s
property, or other similar extraordinary and unforeseeable conditions beyond the
control of the Participant.  The Committee shall, in its sole and absolute
discretion, determine whether a Participant has a qualifying unforeseeable
emergency, may require independent verification of the emergency, and may
determine whether or not to provide the Participant with cash or Shares. 
Examples of purposes which are not considered unforeseeable emergencies include
post-secondary school expenses or the desire to purchase a residence.  In no
event will a distribution be made to the extent the unforeseeable emergency
could be relieved through reimbursement or compensation by insurance or
otherwise, or by liquidation of the Participant’s nonessential assets to the
extent such liquidation would not itself cause a severe financial hardship.  The
amount of any distribution hereunder shall be limited to the amount necessary to
relieve the Participant’s unforeseeable emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution.  The number of
Shares subject to the Participant’s DSU Award shall be reduced by any Shares
distributed to the Participant and by a number of Shares having a Fair Market
Value on the date of the distribution equal to any cash paid to the Participant
pursuant to this Section.  For all DSUs granted to Participants who are U.S.
taxpayers, the term “unforeseeable emergency” shall be interpreted in accordance
with Code Section 409A.

 

(e)                                  Separation from Service.  For purposes of
this Section 8, a Participant incurs a Separation from Service when the
Participant ceases to perform services for the Company and any entity that would
be considered a single employer with the Company under Code section 414(b) or
414(c) (but modified by substituting 50 percent for 80 percent each place it
appears in Code section 1563(a)(1), (2) and (3), for purposes of Code section
414(b), and each plan it appears in Treas. Reg. § 1.414(c)-2, for purposes of
Code section 414(c)) (collectively “Employer”) for any reason.  A Separation
from Service will be deemed to occur if the Employer and the Participant
reasonably anticipate that the Participant shall perform no further services
(whether as an employee or an independent contractor) or that the level of bona
fide services the Participant will perform in the future (whether as an employee
or an independent contractor) will permanently decrease to no more than 20
percent of the average level of bona fide services performed (whether as an
employee or independent contractor) over the immediately preceding 36-month
period.  A Participant on an

 

10

--------------------------------------------------------------------------------


 

authorized, bona fide leave of absence shall experience a Separation from
Service on the first day of the seventh (7th) month of such leave, unless the
Participant’s right to reemployment with an Employer is provided either by
statute or contract.  A leave of absence constitutes a bona fide leave of
absence only if there is a reasonable expectation that the Participant will
return to perform services for the Employer.  For purposes of the 36-month
period described above, (a) a Participant who is on a paid bona fide leave of
absence is treated as providing bona fide services at a level of equal to the
level of services that the Participant would have been required to perform to
receive the compensation paid during the leave of absence, and (b) unpaid bona
fide leaves of absence are disregarded.

 

9.                                       Performance and Cash-Settled Awards.

 

(a)                                  Performance Units.  Subject to the
limitations set forth in paragraph (b) hereof, the Committee may in its
discretion grant Performance Awards, including Performance Units to any Eligible
Person, including Performance Unit Awards that (i) have substantially the same
financial benefits and other terms and conditions as Options, SARs, RSUs, or
DSUs, but (ii) are settled only in cash.  All Awards hereunder shall be made
pursuant to Award Agreements setting forth terms and conditions that are not
inconsistent with the Plan.

 

(b)                                 Performance Compensation Awards.  Subject to
the limitations set forth in this Section, the Committee may, at the time of
grant of a Performance Unit, designate such Award as a “Performance Compensation
Award” (payable in cash or Shares) in order that such Award constitutes, and has
terms and conditions that are designed to qualify as, “qualified
performance-based compensation” under Code Section 162(m).  With respect to each
such Performance Compensation Award, the Committee shall establish, in writing
within the time required under Code Section 162(m), a “Performance Period,”
“Performance Measure(s)”, and “Performance Formula(e)” (each such term being
defined below).  Once established for a Performance Period, the Performance
Measure(s) and Performance Formula(e) shall not be amended or otherwise modified
to the extent such amendment or modification would cause the compensation
payable pursuant to the Award to fail to constitute qualified performance-based
compensation under Code Section 162(m).

 

A Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that the Performance Measure(s) for such
Award is achieved and the Performance Formula(e) as applied against such
Performance Measure(s) determines that all or some portion of such Participant’s
Award has been earned for the Performance Period.  As soon as practicable after
the close of each Performance Period, the Committee shall review and certify in
writing whether, and to what extent, the Performance Measure(s) for the
Performance Period have been achieved and, if so, determine and certify in
writing the amount of the Performance Compensation Award to be paid to the
Participant and, in so doing, may use negative discretion to decrease, but not
increase, the amount of the Award otherwise payable to the Participant based
upon such performance

 

(c)                                  Limitations on Awards.  The maximum
Performance Award and the maximum Performance Compensation Award that any one
Participant may receive for any one Performance Period, without regard to time
of vesting or exercisability, shall not together exceed 750,000 Shares, as
adjusted pursuant to Section 13 below (or, for Performance Units to be settled
in cash, U.S. $5,000,000).  Any amounts earned in excess of these limitations,
if any, will be deferred until the first

 

11

--------------------------------------------------------------------------------


 

taxable year in which the Committee reasonably anticipates that the Company’s
tax deduction for such amounts will not be disallowed under Code Section 162(m).

 

(d)                                 Definitions.

 

(i)                                     “Performance Formula” means, for a
Performance Period, one or more objective formulas or standards established by
the Committee for purposes of determining whether or the extent to which an
Award has been earned based on the level of performance attained or to be
attained with respect to one or more Performance Measure(s).  Performance
Formulae may vary from Performance Period to Performance Period and from
Participant to Participant and may be established on a stand-alone basis, in
tandem or in the alternative.

 

(ii)                                  “Performance Measure” means one or more of
the following selected by the Committee to measure the performance of the
individual Participant, the Company or of an Affiliate or a division,
department, park, region or function of the Company or any Affiliate in which
the Participant is employed for a Performance Period, whether in absolute or
relative terms (including, without limitation, terms relative to a peer group or
index):  basic, diluted, or adjusted earnings per share; sales or revenue;
earnings before interest, taxes, and other adjustments (in total or on a per
share basis); basic or adjusted net income; returns on equity, assets, capital,
revenue or similar measure; economic value added; working capital; total
shareholder return; expenses, cash flow, margin, attendance, and product
development, product market share, licensing, mergers, acquisitions, sales of
assets of Affiliates or business units.  Each such measure shall be, to the
extent applicable, determined in accordance with generally accepted accounting
principles as consistently applied by the Company (or such other standard
applied by the Committee) and, if so determined by the Committee, and in the
case of a Performance Compensation Award, to the extent permitted under Code
Section 162(m), adjusted to omit the effects of extraordinary items, gain or
loss on the disposal of a business segment, unusual or infrequently occurring
events and transactions and cumulative effects of changes in accounting
principles, or other events or circumstances that render the Performance
Measures unsuitable.  Performance Measures may vary from Performance Period to
Performance Period and from Participant to Participant, and may be established
on a stand-alone basis, in tandem or in the alternative.

 

(iii)                               “Performance Period” means one or more
periods of time (of not less than one fiscal year of the Company), as the
Committee may designate, over which the attainment of one or more Performance
Measure(s) will be measured for the purpose of determining a Participant’s
rights in respect of an Award.

 

(e)                                  Deferral Elections.  At any time prior to
the date that is both at least six months before the close of a Performance
Period with respect to a Performance Award and at which time vesting or payment
is substantially uncertain to occur, the Committee may permit a Participant who
is a member of a select group of management or highly compensated employees
(within the meaning of ERISA) to irrevocably elect, on a form provided by and
acceptable to the Committee, to defer the receipt of all or a percentage of the
cash or Shares that would otherwise be transferred to the Participant upon the
vesting of such Award.  If the Participant makes this election, the cash or

 

12

--------------------------------------------------------------------------------


 

Shares subject to the election, and any associated interest and dividends, shall
be credited to an account established pursuant to Section 8 hereof on the date
such cash or Shares would otherwise have been released or issued to the
Participant pursuant to this Section.

 

10.                                 Dividend Equivalent Rights.  The Committee
may grant Dividend Equivalent Rights to any Eligible Person, and may do either
pursuant to an Award Agreement that is independent of any other Award, or
through a provision in another Award (other than an Option or SAR) that Dividend
Equivalent Rights attach to the Shares underlying the Award.  For example, and
without limitation, the Committee may grant a Dividend Equivalent Right in
respect of each Share subject to a Restricted Stock Award, Restricted Stock Unit
Award, Deferred Stock Unit, or Performance Share Award.

 

(a)                                  Nature of Right.  Each Dividend Equivalent
Right shall represent the right to receive amounts based on the dividends
declared on Shares as of all dividend payment dates during the term of the
Dividend Equivalent Right as determined by the Committee.  Unless otherwise
determined by the Committee, a Dividend Equivalent Right shall expire upon
termination of the Participant’s Continuous Service, provided that a Dividend
Equivalent Right that is granted as part of another Award shall expire only when
the Award is settled or otherwise forfeited.

 

(b)                                 Settlement.  Unless otherwise provided in an
Award Agreement, Dividend Equivalent Rights shall be paid out on the (i) on the
date dividends are paid to the Company’s shareholders if the Award occurs on a
stand-alone basis, and (ii) on the vesting or later settlement date for another
Award if the Dividend Equivalent Right is granted as part of it.  Payment of all
amounts determined in accordance with this Section shall be in Shares, with cash
paid in lieu of fractional Shares, provided that the Committee may instead
provide in an Award Agreement for cash settlement of all or part of the Dividend
Equivalent Rights.  Only the Shares actually issued pursuant to Dividend
Equivalent Rights shall count against the limits set forth in Section 3 above.

 

(c)                                  Other Terns.  The Committee may impose such
other terms and conditions on the grant of a Dividend Equivalent Right as it
deems appropriate in its discretion as reflected by the terms of the Award
Agreement. The Committee may establish a program under which Dividend Equivalent
Rights may be granted in conjunction with other Awards.  The Committee may also
authorize, for any Participant or group of Participants, a program under which
the payments with respect to Dividend Equivalent Rights may be deferred pursuant
to the terms and conditions determined under Section 9 above.

 

13

--------------------------------------------------------------------------------


 

11.           Taxes; Withholding.

 

(a)           General Rule.  Participants are solely responsible and liable for
the satisfaction of all taxes and penalties that may arise in connection with
Awards including without limitation any taxes or penalties arising under Code
Section 409A, and neither the Company, any Affiliate, nor any of their
employees, directors, or agents shall have any obligation to mitigate,
indemnify, or to otherwise hold any Participant harmless from any or all of such
taxes.  The Company’s obligation to deliver Shares (or to pay cash) to
Participants pursuant to Awards is at all times subject to their prior or
coincident satisfaction of all required Withholding Taxes.  Except to the extent
otherwise either provided in an Award Agreement or thereafter authorized by the
Committee, the Company or any Affiliate will satisfy required Withholding Taxes
that the Participant has not otherwise arranged to settle before the due date
thereof —

 

(i)         first from withholding the cash otherwise payable to the Participant
pursuant to the Award;

 

(ii)        then by withholding and cancelling the Participant’s rights with
respect to a number of Shares that (A) would otherwise have been delivered to
the Participant pursuant to the Award, and (B) have an aggregate Fair Market
Value equal to the Withholding Taxes (such withheld Shares to be valued on the
basis of the aggregate Fair Market Value thereof on the date of the
withholding); and

 

(iii)       finally, withholding the cash otherwise payable to the Participant
by the Company.

 

The number of Shares withheld and cancelled to pay a Participant’s Withholding
Taxes will be rounded up to the nearest whole Share sufficient to satisfy such
taxes, with cash being paid to the Participant in an amount equal to the amount
by which the Fair Market Value of such Shares exceeds the Withholding Taxes.

 

(b)           U.S. Code Section 409A.   To the extent that the Committee
determines that any Award granted under the Plan is subject to Code Section
409A, the Award Agreement evidencing such Award shall incorporate the terms and
conditions required by Code Section 409A.  To the extent applicable, the Plan
and Award Agreements shall be interpreted in accordance with Code Section 409A
and Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date.  Notwithstanding any provision of
the Plan to the contrary, the Committee may adopt such amendments to the Plan
and the applicable Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Administrator determines are necessary or
appropriate (i) to exempt the Award from Code Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to the Award, or
(ii) to comply with the requirements of Code Section 409A and related Department
of Treasury guidance and thereby avoid the application of any penalty taxes
under such Section.

 

(b)           U.S. Code Section 280G.  If any accelerated vesting, benefits or
payments received or realized by a Participant pursuant to an Award either alone
or together with other accelerated

 

14

--------------------------------------------------------------------------------


 

vesting, benefits or payments that the Participant receives or realizes or is
then entitled to receive or realize from the Company or any of its affiliates
would constitute an “excess parachute payment” within the meaning of Section
280G of the Code, the accelerated vesting, benefits or payments provided to the
Participant under the Award will be reduced by reducing the amount of
accelerated vesting, benefits or payments payable to the Participant to the
extent necessary so that no portion of the Participant’s accelerated vesting,
benefits or payments will be subject to the excise tax imposed by Section 4999
of the Code and any corresponding and/or applicable state law provision. 
Notwithstanding the foregoing, a reduction will be made under the previous
sentence only if, by reason of that reduction, the Participant’s net after tax
benefit exceeds the net after tax benefit he or she would realize if the
reduction were not made.  For purposes of this paragraph, “net after tax
benefit” means the sum of (i) the total amount received or realized by the
Participant pursuant to the Award that would constitute a “parachute payment”
within the meaning of Section 280G of the Code, plus (ii) all other accelerated
vesting, payments or benefits that the Participant receives or realizes or is
then entitled to receive or realize from the Company and any of its affiliates
that would constitute a “parachute payment” within the meaning of Section 280G
of the Code and any corresponding and applicable state law provision, less (iii)
the amount of federal and state income taxes payable with respect to the
payments or benefits described in (i) and (ii) above calculated at the maximum
marginal individual income tax rate for each year in which payments or benefits
are realized by the Participant (based upon the rate in effect for that year as
set forth in the Code at the time of the first receipt or realization of the
foregoing), less (iv) the amount of excise taxes imposed with respect to the
payments or benefits described in (i) and (ii) above by Section 4999 of the Code
and any corresponding and applicable state law provision.

 

(d)           Unfunded Tax Status.  The Plan is intended to be an “unfunded”
plan for incentive compensation.  With respect to any payments not yet made to a
Person pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Person any rights that are greater than those of a
general creditor of the Company or any Affiliate, and a Participant’s rights
under the Plan at all times constitute an unsecured claim against the general
assets of the Company for the collection of benefits as they come due.  Neither
the Participant nor the Participant’s duly-authorized transferee or
Beneficiaries shall have any claim against or rights in any specific assets,
Shares, or other funds of the Company.

 

12.           Non-Transferability of Awards.

 

(a)           General.  Except as set forth in this Section, or as otherwise
approved by the Committee, Awards may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than by will or by
the laws of descent or distribution.  The designation of a death Beneficiary by
a Participant will not constitute a transfer.  An Award may be exercised, during
the lifetime of the holder of an Award, only by such holder, by the
duly-authorized legal representative of a holder who is Disabled, or by a
transferee permitted by this Section.

 

(b)           Limited Transferability Rights.  The Committee may in its
discretion provide in an Award Agreement that an Award in the form of a Non-ISO,
Share-settled SAR, Restricted Shares, or Performance Shares may be transferred
to a Permitted Transferee (as defined below), subject to the following terms and
conditions and such other terms and conditions as the Committee may provide in
the Award Agreement:  (i) an Award transferred to a Permitted Transferee shall
not be assignable or transferable by the Permitted Transferee other than by will
or the laws of descent and distribution; (ii) an Award transferred to a
Permitted Transferee shall continue to be subject to all

 

15

--------------------------------------------------------------------------------


 

the terms and conditions of the Award as applicable to the Participant (other
than the ability to further transfer the Award); and (iii) the Participant and
the Permitted Transferee shall execute any and all documents requested by the
Committee, including, without limitation documents to (A) confirm the status of
the transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under applicable federal, state and foreign
securities laws, (C) satisfy any tax withholding and reporting requirements
associated with the Award and (D) evidence the transfer.  For purposes of this
Section 12(b), “Permitted Transferee” shall mean, with respect to a Participant,
any “family member” of the Participant, as defined under the instructions to use
of the Form S-8 Registration Statement under the Securities Act, or any other
transferee specifically approved by the Committee after taking into account any
state, federal, local or foreign tax and securities laws applicable to
transferable Awards.

 

(c)           Death.  In the event of the death of a Participant, any
outstanding Awards issued to the Participant shall automatically be transferred
to the Participant’s Beneficiary (or, if no Beneficiary is designated or
surviving, to the person or persons to whom the Participant’s rights under the
Award pass by will or the laws of descent and distribution).

 

13.           Change in Capital Structure; Change in Control; Etc.

 

(a)           Changes in Capitalization.  The Committee shall equitably adjust
the number of Shares covered by each outstanding Award, and the number of Shares
that have been authorized for issuance under the Plan but as to which no Awards
have yet been granted or that have been returned to the Plan upon cancellation,
forfeiture, or expiration of an Award, as well as the exercise or other price
per Share covered by each such outstanding Award, to reflect any increase or
decrease in the number of issued Shares resulting from a stock-split, reverse
stock-split, stock dividend, combination, recapitalization or reclassification
of the Shares, merger, consolidation, change in form of organization, or any
other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company.  In the event of any such transaction
or event, the Committee may (and shall if the Company is not the surviving
entity or the Shares are otherwise no longer outstanding) provide in
substitution for any or all outstanding Awards under the Plan such alternative
consideration (including cash or securities of any surviving entity) as it may
in good faith determine to be equitable under the circumstances and may require
in connection therewith the surrender of all Awards so replaced.  In any case,
such substitution of cash or securities shall not require the consent of any
person who is granted Awards pursuant to the Plan.  Except as expressly provided
herein, or in an Award Agreement, if the Company issues for consideration shares
of stock of any class or securities convertible into shares of stock of any
class, the issuance shall not affect, and no adjustment by reason thereof shall
be required to be made with respect to the number or price of Shares subject to
any Award.

 

(b)           Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company other than as part of a Change of Control, each Award
will terminate immediately prior to the consummation of such dissolution or
liquidation, subject to the ability of the Committee to exercise any discretion
authorized in the case of a Change in Control.

 

(c)           Change in Control.  In the event of a Change in Control but
subject to the terms of any Award Agreements or employment-related agreements
between the Company or any Affiliates and any Participant, each outstanding
Award shall be assumed or a substantially equivalent award shall be substituted
by the surviving or successor company or a parent or subsidiary of such
successor

 

16

--------------------------------------------------------------------------------


 

company (in each case, the “Successor Company”) upon consummation of the
transaction.  Notwithstanding the foregoing, instead of having outstanding
Awards be assumed or replaced with equivalent awards by the Successor Company,
the Committee may in its sole and absolute discretion and authority (and where
so stated shall), without obtaining the approval or consent of the Company’s
shareholders or any Participant with respect to his or her outstanding Awards,
take one or more of the following actions (with respect to any or all of the
Awards, and with discretion to differentiate between individual Participants and
Awards for any reason):

 

(i)            (A) to the extent required pursuant to the terms of an employment
agreement between the Company and a Participant that was in effect on or as of
the Effective Date, or (B) if an Award is not assumed or substituted by the
Successor Company or the stock or securities to be subject to any Award that
would be so assumed or substituted is not publicly traded on an established
securities market (excluding any transaction where the Successor Company is a
subsidiary of a parent corporation whose shares or securities are publicly
traded on an established securities market and the assumed or substituted Awards
are subject to such shares or securities in the parent corporation), the
Committee may (and shall with respect to Awards granted pursuant to any
employment agreement that was filed in connection with the Plan of
Reorganization)  accelerate the vesting of such Awards so that Awards shall
fully vest (and, to the extent applicable, become fully exercisable) immediately
prior to consummation of the Change in Control (or, if earlier and applicable, a
record date necessary for the Company’s shareholders of record to receive the
consideration payable in connection with the Change in Control) as to the Shares
that otherwise would have been unvested and provide that repurchase rights of
the Company with respect to Shares issued pursuant to an Award shall lapse as to
the Shares subject to such repurchase right;

 

(ii)           arrange or otherwise provide for the payment of cash or other
consideration to Participants in exchange for the satisfaction and cancellation
of outstanding vested Awards (with the Committee determining the amount payable
to each Participant based on the fair market value, on the date of the Change in
Control, of the Award being cancelled, based on any reasonable valuation method
selected by the Committee and, if the consideration payable to the Company or
its shareholders in connection with the Change in Control is all cash, vested
Options and SARs that have a per Share exercise price greater than the Fair
Market Value per Share immediately prior to the consummation of the Change in
Control may be cancelled for zero consideration);

 

(iii)          except as forth in clause (i) of Section 13(c), terminate all or
some unvested Awards upon the consummation of the transaction.  To the extent
that an Award is not exercised prior to consummation of a transaction in which
the Award is not being assumed or substituted, such Award shall terminate upon
such consummation;

 

(iv)          make such other modifications, adjustments or amendments to
outstanding Awards or this Plan as the Committee deems necessary or appropriate,
subject however to the terms of Section 13 above.

 

Notwithstanding the above and unless provided otherwise in an Award Agreement or
in an employment agreement with the Participant, in the event a Participant is
Involuntarily Terminated on or within 12 months (or other period set forth in an
Award Agreement) following a Change in

 

17

--------------------------------------------------------------------------------


 

Control, then any Award that is assumed or substituted pursuant to this Section
above shall accelerate and become fully vested (and become exercisable in full
in the case of Options and SARs), and any repurchase right applicable to any
Shares shall lapse in full.  The acceleration of vesting and lapse of repurchase
rights provided for in the previous sentence shall occur immediately prior to
the effective date of the Participant’s Involuntary Termination, unless an Award
Agreement provides otherwise.

 

14.           Termination, Rescission and Recapture of Awards.

 

(a)           Each Award under the Plan is intended to align the Participant’s
long-term interests with those of the Company.  Accordingly, the Company may
terminate any outstanding, unexercised, unexpired, unpaid, or deferred Awards
(“Termination”), rescind any exercise, payment or delivery pursuant to the Award
(“Rescission”), or recapture any Shares (whether restricted or unrestricted) or
proceeds from the Participant’s sale of Shares issued pursuant to the Award
(“Recapture”), if the Participant does not comply with the conditions of
subsections (b), (c), and (e) hereof (collectively, the “Conditions”).

 

(b)           A Participant shall not, without the Company’s prior written
authorization, disclose to anyone outside the Company, or use in other than the
Company’s business, any proprietary or confidential information or material, as
those or other similar terms are used in any applicable patent, confidentiality,
inventions, secrecy, or other agreement between the Participant and the Company
with regard to any such proprietary or confidential information or material.

 

(c)           Pursuant to any agreement between the Participant and the Company
with regard to intellectual property (including but not limited to patents,
trademarks, copyrights, trade secrets, inventions, developments, improvements,
proprietary information, confidential business and personnel information), a
Participant shall promptly disclose and assign to the Company or its designee
all right, title, and interest in such intellectual property, and shall take all
reasonable steps necessary to enable the Company to secure all right, title and
interest in such intellectual property in the United States and in any foreign
country.

 

(d)           Upon exercise, payment, or delivery of cash or Common Stock
pursuant to an Award, the Participant shall certify on a form acceptable to the
Company that he or she is in compliance with the terms and conditions of the
Plan and, if a severance of Continuous Service has occurred for any reason,
shall state the name and address of the Participant’s then-current employer or
any entity for which the Participant performs business services and the
Participant’s title, and shall identify any organization or business in which
the Participant owns a greater-than-five-percent equity interest.

 

(e)           If the Company determines, in its sole and absolute discretion,
that (i) a Participant has violated any of the Conditions, (ii) a Participant
has breached any non-competition, non-solicitation, conflict of interest or duty
of loyalty covenant in any written employment-related agreement between the
Participant and the Company, or (iii) to the extent a Participant does not have
an employment-related agreement with the Company with the covenants described in
clause (ii) and the Participant during his or her Continuous Service, or within
one year after its termination for any reason (x) has rendered services to or
otherwise directly or indirectly engaged in or assisted, any organization or
business that, in the judgment of the Company in its sole and absolute
discretion, is or is working to become competitive with the Company; (y) has
solicited any non-

 

18

--------------------------------------------------------------------------------


 

administrative employee of the Company to terminate employment with the Company;
or (z) has engaged in activities which are materially prejudicial to or in
conflict with the interests of the Company, including any breaches of fiduciary
duty or the duty of loyalty, then the Company may, in its sole and absolute
discretion, impose a Termination, Rescission, and/or Recapture with respect to
any or all of the Participant’s relevant Awards, Shares, and the proceeds
thereof.

 

(f)            Within ten days after receiving notice from the Company of any
such activity described in Section 14(e) above, the Participant shall deliver to
the Company the Shares acquired pursuant to the Award, or, if Participant has
sold the Shares, the gain realized, or payment received as a result of the
rescinded exercise, payment, or delivery; provided, that if the Participant
returns Shares that the Participant purchased pursuant to the exercise of an
Option (or the gains realized from the sale of such Common Stock), the Company
shall promptly refund the exercise price, without earnings, that the Participant
paid for the Shares.  Any payment by the Participant to the Company pursuant to
this Section shall be made either in cash or by returning to the Company the
number of Shares that the Participant received in connection with the rescinded
exercise, payment, or delivery.  It shall not be a basis for Termination,
Rescission or Recapture if after termination of a Participant’s Continuous
Service, the Participant purchases, as an investment or otherwise, stock or
other securities of such an organization or business, so long as (i) such stock
or other securities are listed upon a recognized securities exchange or traded
over-the-counter, and (ii) such investment does not represent more than a five
percent (5%) equity interest in the organization or business.

 

(g)           Notwithstanding the foregoing provisions of this Section, the
Company has sole and absolute discretion not to require Termination, Rescission
and/or Recapture, and its determination not to require Termination, Rescission
and/or Recapture with respect to any particular act by a particular Participant
or Award shall not in any way reduce or eliminate the Company’s authority to
require Termination, Rescission and/or Recapture with respect to any other act
or Participant or Award.  Nothing in this Section shall be construed to impose
obligations on the Participant to refrain from engaging in lawful competition
with the Company after the termination of employment that does not violate
subsections (b), (c), or (e) of this Section, other than any obligations that
are part of any separate agreement between the Company and the Participant or
that arise under Applicable Law.

 

(h)           All administrative and discretionary authority given to the
Company under this Section shall be exercised by the most senior human resources
executive of the Company or such other person or committee (including without
limitation the Committee) as the Committee may designate from time to time.

 

(i)            If any provision within this Section is determined to be
unenforceable or invalid under any Applicable Law, such provision will be
applied to the maximum extent permitted by Applicable Law, and shall
automatically be deemed amended in a manner consistent with its objectives and
any limitations required under Applicable Law.

 

15.           Recoupment of Awards.  Unless otherwise specifically provided in
an Award Agreement, and to the extent permitted by Applicable Law, the Committee
may in its sole and absolute discretion, without obtaining the approval or
consent of the Company’s shareholders or of any Participant, require that any
Participant reimburse the Company for all or any portion of any Awards granted
under this Plan (“Reimbursement”), or the Committee may require the Termination
or Rescission of, or the Recapture associated with, any Award, if and to the
extent—

 

19

--------------------------------------------------------------------------------


 

(a)           the granting, vesting, or payment of such Award was predicated
upon the achievement of certain financial results that were subsequently the
subject of a material financial restatement;

 

(b)           in the Committee’s view the Participant either benefited from a
calculation that later proves to be materially inaccurate, or engaged in fraud
or misconduct that caused or partially caused the need for a material financial
restatement by the Company or any Affiliate; and

 

(c)           a lower granting, vesting, or payment of such Award would have
occurred based upon the conduct described in clause (b) of this Section.

 

In each instance, the Committee will, to the extent practicable and allowable
under Applicable Laws, require Reimbursement, Termination or Rescission of, or
Recapture relating to, any such Award granted to a Participant; provided that
the Company will not seek Reimbursement, Termination or Rescission of, or
Recapture relating to, any such Awards that were paid or vested more than three
years prior to the first date of the applicable restatement period.

 

16.           Relationship to other Benefits.  No payment pursuant to the Plan
shall be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Affiliate except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

 

17.           Administration of the Plan.  The Committee shall administer the
Plan in accordance with its terms, provided that the Board may act in lieu of
the Committee on any matter.  The Committee shall hold meetings at such times
and places as it may determine and shall make such rules and regulations for the
conduct of its business as it deems advisable.  In the absence of a duly
appointed Committee, the Board shall function as the Committee for all purposes
of the Plan.

 

(a)           Committee Composition.  The Board shall appoint the members of the
Committee. If and to the extent permitted by Applicable Law, the Committee may
authorize one or more executive officers to make Awards to Eligible Persons
other than themselves.  The Board may at any time appoint additional members to
the Committee, remove and replace members of the Committee with or without
Cause, and fill vacancies on the Committee however caused.

 

(b)           Powers of the Committee.  Subject to the provisions of the Plan,
the Committee shall have the authority, in its sole discretion:

 

(i)            to grant Awards and to determine Eligible Persons to whom Awards
shall be granted from time to time, and the number of Shares, units, or dollars
to be covered by each Award;

 

(ii)           to determine, from time to time, the Fair Market Value of Shares;

 

(iii)          to determine, and to set forth in Award Agreements, the terms and
conditions of all Awards, including any applicable exercise or purchase price,
the installments and conditions under which an Award shall become vested (which
may be based on performance), terminated, expired, cancelled, or replaced, and
the circumstances for vesting acceleration or waiver of forfeiture restrictions,
and other restrictions and limitations;

 

20

--------------------------------------------------------------------------------


 

(iv)          to approve the forms of Award Agreements and all other documents,
notices and certificates in connection therewith which need not be identical
either as to type of Award or among Participants;

 

(v)           to construe and interpret the terms of the Plan and any Award
Agreement, to determine the meaning of their terms, and to prescribe, amend, and
rescind rules and procedures relating to the Plan and its administration;

 

(vi)          to the extent consistent with the purposes of the Plan and without
amending the Plan, to modify, to cancel, or to waive the Company’s rights with
respect to any Awards, to adjust or to modify Award Agreements for changes in
Applicable Law, and to recognize differences in foreign law, tax policies, or
customs;

 

(vii)         in the event that the Company establishes, for itself or using the
services of a third party, an automated system for the documentation, granting,
settlement, or exercise of Award, such as a system using an internet website or
interactive voice response, to implement paperless documentation, granting,
settlement, or exercise of Awards by a Participant may be permitted through the
use of such an automated system; and

 

(viii)        to make all interpretations and to take all other actions that the
Committee may consider necessary or advisable to administer the Plan or to
effectuate its purposes.

 

Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are Directors
or Employees.

 

(d)           Local Law Adjustments and Sub-plans.  To facilitate the making of
any grant of an Award under this Plan, the Committee may adopt rules and provide
for such special terms for Awards to Participants who are located within the
United States, foreign nationals, or who are employed by the Company or any
Affiliate outside of the United States of America as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom.  Without limiting the foregoing, the Company is specifically authorized
to adopt rules and procedures regarding the conversion of local currency, taxes,
withholding procedures and handling of stock certificates which vary with the
customs and requirements of particular countries.  The Company may adopt
sub-plans and establish escrow accounts and trusts, and settle Awards in cash in
lieu of shares, as may be appropriate, required or applicable to particular
locations and countries.

 

(c)           Action by Committee.  Unless otherwise established by the Board or
in any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee.  Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by an officer or other
employee of the Company or any Affiliate, the Company’s independent certified
public accounts, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.

 

(d)           Deference to Committee Determinations.  The Committee shall have
the discretion to interpret or construe ambiguous, unclear, or implied (but
omitted) terms in any fashion it deems to

 

21

--------------------------------------------------------------------------------


 

be appropriate in its sole discretion, and to make any findings of fact needed
in the administration of the Plan or Award Agreements.  The Committee’s prior
exercise of its discretionary authority shall not obligate it to exercise its
authority in a like fashion thereafter.  The Committee’s interpretation and
construction of any provision of the Plan, or of any Award or Award Agreement,
and all determination the Committee makes pursuant to the Plan shall be final,
binding, and conclusive.   The validity of any such interpretation,
construction, decision or finding of fact shall not be given de novo review if
challenged in court, by arbitration, or in any other forum, and shall be upheld
unless clearly made in bad faith or materially affected by fraud.

 

(e)           No Liability; Indemnification.  Neither the Board nor any
Committee member, nor any Person acting at the direction of the Board or the
Committee, shall be liable for any act, omission, interpretation, construction
or determination made in good faith with respect to the Plan, any Award or any
Award Agreement.  The Company and its Affiliates shall pay or reimburse any
member of the Committee, as well as any Director, Employee, or Consultant who in
good faith takes action on behalf of the Plan, for all expenses incurred with
respect to the Plan, and to the full extent allowable under Applicable Law shall
indemnify each and every one of them for any claims, liabilities, and costs
(including reasonable attorney’s fees) arising out of their good faith
performance of duties on behalf of the Plan.  The Company and its Affiliates
may, but shall not be required to, obtain liability insurance for this purpose.

 

(f)            Expenses.  The expenses of administering the Plan shall be borne
jointly and severally by the Company and its Affiliates.

 

18.          Modification of Awards and Substitution of Options.  Within the
limitations of the Plan, the Committee may modify an Award to accelerate the
rate at which an Option or SAR may be exercised, to accelerate the vesting of
any Award, to extend or renew outstanding Awards, to accept the cancellation of
outstanding Awards to the extent not previously exercised, or to make any change
that the Plan would permit for a new Award.  However, neither the Company nor
the Committee shall, without shareholder approval, either (a) allow for a
“repricing” within the meaning of federal securities laws applicable to proxy
statement disclosures, or (b) cancel an outstanding Option or SAR whose exercise
price is greater than Fair Market Value at the time of cancellation for the
purpose of reissuing the Option or SAR to the Participant at a lower exercise
price or granting a replacement award of a different type.  Notwithstanding the
foregoing, no modification of an outstanding Award may materially and adversely
affect a Participant’s rights thereunder unless either (i) the Participant
provides written consent to the modification, (ii) the amendment is required by
Applicable Law or (iii) before a Change in Control, the Committee determines in
good faith that the modification is not materially adverse to the Participant.

 

19.          Plan Amendment and Termination.  The Board may amend or terminate
the Plan as it shall deem advisable; plan amendments shall be subject to
approval of the Company’s shareholders to the extent the Board determines such
approval is required by Applicable Laws.  A termination or amendment of the Plan
shall not materially and adversely affect a Participant’s rights under an Award
previously granted to him or her, unless the Participant consents in writing to
such termination or amendment or, the case of an amendment, the amendment is
required by Applicable Law.  Furthermore, neither the Company nor the Committee
shall, without shareholder approval, either (a) allow for a “repricing” within
the meaning of federal securities laws applicable to proxy statement
disclosures, or (b) cancel an outstanding Option or SAR whose exercise price is
greater

 

22

--------------------------------------------------------------------------------


 

than Fair Market Value at the time of cancellation for the purpose of reissuing
the Option or SAR to the Participant at a lower exercise price or granting a
replacement award of a different type.

 

20.          Term of Plan.  If not sooner terminated by the Board, this Plan
shall terminate at the close of business on the date ten years after its
effective date as determined under Section 1(b) above.  No Awards shall be made
under the Plan after its termination.

 

21.          Governing Law.  The terms of this Plan shall be governed by the
laws of the State of Delaware, within the United States of America, without
regard to the State’s conflict of laws rules.

 

22.          Laws and Regulations.

 

(a)           General Rules.     This Plan, the granting of Awards, the exercise
of Options and SARs, and the obligations of the Company hereunder (including
those to pay cash or to deliver, sell or accept the surrender of any of its
Shares or other securities) shall be subject to all Applicable Law.  In the
event that any Shares are not registered under any Applicable Law prior to the
required delivery of them pursuant to Awards, the Company may require, as a
condition to their issuance or delivery, that the persons to whom the Shares are
to be issued or delivered make any written representations and warranties (such
as that such Shares are being acquired by the Participant for investment for the
Participant’s own account and not with a view to, for resale in connection with,
or with an intent of participating directly or indirectly in, any distribution
of such Shares) that the Committee may reasonably require, and the Committee may
in its sole discretion include a legend to such effect on the certificates
representing any Shares issued or delivered pursuant to the Plan.

 

(b)           Black-out Periods.  Notwithstanding any contrary terms within the
Plan or any Award Agreement, the Committee shall have the absolute discretion to
impose a “blackout” period on the exercise of any Option or SAR, as well as the
settlement of any Award, with respect to any or all Participants (including
those whose Continuous Service has ended) to the extent that the Committee
determines that doing so is either desirable or required in order to comply with
applicable securities laws.

 

23.          No Shareholder Rights.  Neither a Participant nor any transferee or
Beneficiary of a Participant shall have any rights as a shareholder of the
Company with respect to any Shares underlying any Award until the date of
issuance of a share certificate to such Participant, transferee, or Beneficiary
for such Shares in accordance with the Company’s governing instruments and
Applicable Law.  Prior to the issuance of Shares or Restricted Shares pursuant
to an Award, a Participant shall not have the right to vote or to receive
dividends or any other rights as a shareholder with respect to the Shares
underlying the Award (unless otherwise provided in the Award Agreement for
Restricted Shares), notwithstanding its exercise in the case of Options and
SARs.  No adjustment will be made for a dividend or other right that is
determined based on a record date prior to the date the stock certificate is
issued, except as otherwise specifically provided for in this Plan or an Award
Agreement.

 

23

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

Appendix I: Definitions

 

--------------------------------------------------------------------------------

 

As used in the Plan, the following terms have the meanings indicated when they
begin with initial capital letters within the Plan:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person.  For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person or the
power to elect directors, whether through the ownership of voting securities, by
contract or otherwise; and the terms “affiliated,” “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under any applicable laws of the United States,
any other country, and any provincial, state, or local subdivision, any
applicable stock exchange or automated quotation system rules or regulations, as
such laws, rules, regulations and requirements shall be in place from time to
time.

 

“Award” means any award made pursuant to the Plan, including awards made in the
form of an Option, an SAR, a Restricted Share, a RSU, an Unrestricted Share, a
DSU, a Performance Award, or Dividend Equivalent Rights, or any combination
thereof, whether alternative or cumulative.

 

“Award Agreement” means any written document setting forth the terms of an Award
that has been authorized by the Committee. The Committee shall determine the
form or forms of documents to be used, and may change them from time to time for
any reason.

 

“Beneficiary” means the person or entity designated by the Participant, in a
form approved by the Company, to exercise the Participant’s rights with respect
to an Award or receive payment or settlement under an Award after the
Participant’s death.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means (unless a different meaning is set forth in the Participant’s
Award Agreement or employment agreement with the Company in which case that
definition shall apply)   (A) a Participant’s willful and continuing failure
(except where due to physical or mental incapacity) to substantially perform his
or her duties, which is not remedied within fifteen (15) days after receipt of
written notice from the Company specifying such failure; (B) a Participant’s
willful malfeasance or gross neglect in the performance of his or her duties
resulting in material harm to the Company; (C) a Participant’s conviction of, or
plea of guilty or nolo contendere to, a felony or a misdemeanor involving moral
turpitude; (D) the commission by a Participant of an act of fraud or
embezzlement against the Company or any Affiliate; or (E) a Participant’s
willful material breach of any material provision of the Participant’s
employment agreement with the Company, if any, (as determined in good faith by
the Board) which is not remedied within fifteen (15) days after (I) receipt of
written

 

24

--------------------------------------------------------------------------------


 

notice from the Company specifying such breach and (II) the opportunity to
appear before the Board.  For purposes of the preceding sentence, no act or
failure to act by the Participant shall be considered “willful” unless done or
omitted to be done by the Participant in bad faith or without reasonable belief
that the Participant’s action or omission was in the best interests of the
Company.

 


“CHANGE IN CONTROL” MEANS: (A) ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS
13(D) AND 14(D)(2) OF THE EXCHANGE ACT, BUT EXCLUDING (X) ANY EMPLOYEE BENEFIT
PLAN OF THE COMPANY AND (Y) ANY PERMITTED HOLDER), IS OR BECOMES THE “BENEFICIAL
OWNER” (AS DEFINED IN RULES 13D-3 AND 13D-5 UNDER THE EXCHANGE ACT, EXCEPT THAT
A PERSON SHALL BE DEEMED TO HAVE “BENEFICIAL OWNERSHIP” OF ALL SHARES THAT ANY
SUCH PERSON HAS THE RIGHT TO ACQUIRE, WHETHER SUCH RIGHT IS EXERCISABLE
IMMEDIATELY OR ONLY THROUGH THE PASSAGE OF TIME), DIRECTLY OR INDIRECTLY, OF
MORE THAN THIRTY-FIVE PERCENT (35%) OF THE VOTING STOCK OF THE COMPANY; (B) ANY
TRANSACTION, INCLUDING WITHOUT LIMITATION ANY MERGER, CONSOLIDATION, TENDER
OFFER OR OTHER TRANSACTION (WHETHER EFFECTED BY THE COMPANY OR BY ANY OTHER
PERSON) OR ANY ACTION (SUCH AS A DEREGISTRATION OR DELISTING OF THE SECURITIES
OF THE COMPANY) TAKEN BY THE COMPANY OR ANY OF ITS AFFILIATES, THE RESULT OF
WHICH IS, IN EITHER CASE, THAT (1) THE COMPANY IS NO LONGER A REPORTING COMPANY
UNDER THE EXCHANGE ACT, OR (2) THE COMPANY STOCK IS NO LONGER LISTED ON A
NATIONAL SECURITIES EXCHANGE; (C) AT ANY TIME, THE CONTINUING DIRECTORS (AS
DEFINED BELOW) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE
BOARD; (D) A DIRECT OR INDIRECT SALE OR OTHER TRANSFER OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OR (E)
ANY MERGER, CONSOLIDATION OR LIKE BUSINESS COMBINATION OR REORGANIZATION OF THE
COMPANY, THE CONSUMMATION OF WHICH WOULD RESULT IN EITHER (X) THE OCCURRENCE OF
ANY EVENT DESCRIBED IN CLAUSE (A) ABOVE, OR (Y) THE VOTING SECURITIES OF THE
COMPANY OUTSTANDING IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH MERGER,
CONSOLIDATION OR LIKE BUSINESS COMBINATION OR REORGANIZATION NOT REPRESENTING
(EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF
THE APPLICABLE SURVIVING OR OTHER ENTITY) MORE THAN FIFTY PERCENT (50%) OF THE
COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING
OR OTHER ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH MERGER, CONSOLIDATION OR LIKE
BUSINESS COMBINATION OR REORGANIZATION; PROVIDED, HOWEVER, THAT THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THE PLAN OF REORGANIZATION SHALL NOT BE
DEEMED TO CONSTITUTE A “CHANGE IN CONTROL” AS OF THE EFFECTIVE DATE.


 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board or its successor,
provided that the term “Committee” means (i) the Board when acting at any time
in lieu of the Committee, (ii) with respect to any decision involving an Award
intended to satisfy the requirements of Code Section 162(m), a committee
consisting of two or more Directors of the Company who are “outside directors”
within the meaning of Code Section 162(m), and (iii) with respect to any
decision relating to a Reporting Person, a committee consisting of solely of two
or more Directors who are disinterested within the meaning of Rule 16b-3.

 

“Company” means Six Flags Entertainment Corporation, a Delaware corporation;
provided that in the event the Company reincorporates to another jurisdiction,
all references to the term “Company” shall refer to the Company in such new
jurisdiction.

 

“Company Stock” means common stock, $0.025 par value, of the Company.  In the
event of a change in the capital structure of the Company affecting the common
stock (as provided in

 

25

--------------------------------------------------------------------------------


 

Section 13), the Shares resulting from such a change in the common stock shall
be deemed to be Company Stock within the meaning of the Plan.

 

“Consultant” means any person (other than an Employee or Director), including an
advisor, who is engaged by the Company or any Affiliate to render services and
is compensated for such services.

 

“Continuing Directors” shall mean, as of any date of determination, any member
of the Board who (i) was a member of the Board on the Effective Date or (ii) was
nominated for election or elected to the Board with the approval of a majority
of the Continuing Directors who were members of the Board at the time of such
nomination or election.

 

“Continuous Service” means a Participant’s period of service in the absence of
any interruption or termination, as an Employee, Director, or Consultant. 
Continuous Service shall not be considered interrupted in the case of:  (i) sick
leave; (ii) military leave; (iii) any other leave of absence approved by the
Committee, provided that such leave is for a period of not more than 90 days,
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute, or unless provided otherwise pursuant to Company policy adopted from
time to time; (iv) changes in status from Director to advisory director or
emeritus status; or (iv) transfers between locations of the Company or between
the Company and its Affiliates.  Changes in status between service as an
Employee, Director, and a Consultant will not constitute an interruption of
Continuous Service if the individual continues to perform bona fide services for
the Company.  The Committee shall have the discretion to determine whether and
to what extent the vesting of any Awards shall be tolled during any paid or
unpaid leave of absence; provided, however, that in the absence of such
determination, vesting for all Awards shall be tolled during any such unpaid
leave (but not for a paid leave).

 

“Deferred Share Units” or “DSUs” mean Awards pursuant to Section 8 of the Plan.

 

“Director” means a member of the Board, or a member of the board of directors of
an Affiliate.

 

“Disabled” means for an ISO, the Participant is disabled within the meaning of
Code section 22(e)(3) and for any other Award means a condition under which a
Participant —

 

(a)           is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or

 

(b)           is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident or health
plan covering employees of the Company.

 

“Dividend Equivalent Rights” means Awards pursuant to Section 10 of the Plan,
which may be attached to other Awards.

 

26

--------------------------------------------------------------------------------


 

“Eligible Person” means any Consultant, Director, or Employee and includes
non-Employees to whom an offer of employment has been or is being extended.

 

“Employee” means any person whom the Company or any Affiliate classifies as an
employee (including an officer) for employment tax purposes, whether or not that
classification is correct.  The payment by the Company of a director’s fee to a
Director shall not be sufficient to constitute “employment” of such Director by
the Company.

 

“Employer” means the Company and each Subsidiary and Affiliate that employs one
or more Participants.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means the fair market value of the Company Stock as of such
date based on the then prevailing prices of the Company Stock on the New York
Stock Exchange, the American Stock Exchange, NASDAQ or such other stocks
exchange as the Company Stock is then listed for trading (and, if none, as
determined by the Committee in good faith based on relevant facts and
circumstances).

 

“Grant Date” means the later of (i) the date designated as the “Grant Date”
within an Award Agreement, and (ii) date on which the Committee determines the
key terms of an Award, provided that as soon as reasonably practical thereafter
the Committee or its authorized delegate both notifies the Eligible Person of
the Award and enters into an Award Agreement with the Eligible Person.  For
Awards granted on or immediately after the Effective Date, the order of the
Bankruptcy court confirming the Company’s Plan of Reorganization shall be deemed
to constitute the date on which the Committee determines the key terms of such
Awards.

 

“Incentive Stock Option” (or “ISO”) means, an Option that qualifies for
favorable income tax treatment under Code Section 422.

 

“Involuntary Termination” means termination of a Participant’s Continuous
Service under the following circumstances occurring on or after a Change in
Control:  (i) termination without Cause by the Company or an Affiliate or
successor thereto, as appropriate; or (ii) voluntary termination by the
Participant within one year following (A) a material reduction in the
Participant’s job responsibilities, provided that neither a mere change in title
alone nor reassignment to a substantially similar position shall constitute a
material reduction in job responsibilities; (B) an involuntary relocation of the
Participant’s work site to a facility or location more than 60 miles from the
Participant’s principal work site at the time of the Change in Control; or (C) a
material reduction in Participant’s total cash compensation, other than as part
of an reduction by a substantially similar percentage in the total cash
compensation of all other similarly-situated Employees or Directors, as
applicable.

 

“Non-ISO” means an Option not intended to qualify as an Incentive Stock Option,
as designated in the applicable Award Agreement.

 

“Option” means a right to purchase Company Stock granted under the Plan, at a
price determined in accordance with the Plan.

 

27

--------------------------------------------------------------------------------


 

“Participant” means any Eligible Person who holds an outstanding Award.

 

“Performance Awards” mean Awards granted pursuant to Section 9.

 

“Performance Unit” means an Award granted pursuant to Section 9(a) of the Plan
which may be paid in cash, in Shares, or such combination of cash and Shares as
the Committee in its sole discretion shall determine.

 

“Permitted Holders” shall have the meaning set forth in the Exit Facility (as
defined in the Plan of Reorganization) as in effect on the Effective Date.

 

“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited liability company, real estate investment
trust, regulatory body, governmental agency or instrumentality, unincorporated
organization or organizational entity.

 

“Plan” means this Six Flags Entertainment Corporation Long-Term Incentive Plan.

 

“Recapture” and “Rescission” have the meaning set forth in Section 14 of the
Plan.

 

“Reimbursement” has the meaning set forth in Section 15 of the Plan.

 

“Reporting Person” means an Employee, Director, or Consultant who is subject to
the reporting requirements set forth under Rule 16b-3.

 

“Restricted Share” means a Share of Company Stock awarded with restrictions
imposed under Section 7.

 

“Restricted Share Unit” or “RSU” means a right granted to a Participant to
receive Shares or cash upon the lapse of restrictions imposed under Section 7.

 

“Retirement” means a Participant’s termination of employment after age 60.

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.

 

“SAR” or “Share Appreciation Right” means a right to receive amounts awarded
under Section 6.

 

“Share” means a share of Common Stock of the Company, as adjusted in accordance
with Section 13 of the Plan.

 

“Subsidiary” of the Company shall mean: any corporation of which the Company
owns, directly or indirectly, more than fifty percent (50%) of the voting stock

 

28

--------------------------------------------------------------------------------


 

“Ten Percent Holder” means a person who owns (within the meaning of Code Section
422) stock representing more than ten percent (10%) of the combined voting power
of all classes of stock of the Company.

 

“Unrestricted Shares” mean Shares (without restrictions) awarded pursuant to
Section 7 of the Plan.

 

“Withholding Taxes” means the aggregate minimum amount of federal, state, local
and foreign income, payroll and other taxes that the Company and any Affiliates
are required to withhold in connection with any Award.

 

29

--------------------------------------------------------------------------------


 

SIX FLAGS ENTERTAINMENT CORPORATION

 

LONG-TERM INCENTIVE PLAN

 

 

 

 

As approved by the Bankruptcy

 

Court on April 30,

 

2010.

 

30

--------------------------------------------------------------------------------